DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities: In line 5, “the opening” should be --the mouth--. 
Claim 3 is objected to because of the following informalities: In line 2, “with” should be --when-- and “a length” should be --the length--.
Claim 9 is objected to because of the following informalities: In line 5, “the opening” should be --the mouth--. 
Claim 19 is objected to because of the following informalities: In line 9, “the length” should be --a length-- and in line 15, “the second zipper profile” should be --the fourth zipper profile--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “a second zipper” in lines 13 and 15, respectively. However, the claims do not define a first zipper. It is therefore not clear how the pouch can have a second zipper without having a first zipper. 
The claims define “an elongated groove profile” and “an elongated rib profile”. However, the inconsistent claim terminology is confusing and further renders the claim indefinite as it is not clear whether the elongated groove and rib profiles are intended to define a first zipper. 
For the purpose of examination, the elongated groove profile and the elongated rib profile will be considered to define a first zipper. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites the limitation “the second segments have a smaller cross-section when viewed perpendicular to a length of the rib profile that the first segments and wherein the second segments are longer than the first segments”. However, the limitation is already recited in claim 9, from which claim 14 depends. Accordingly, claim 14 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dais et al. (US 5,140,727 A, hereinafter Dais) in view of Cisek (US 2004/0261229 A1) and Pawloski (US 2004/0234172 A1).
Regarding claims 1 and 8, Dais teaches a reclosable pouch defining an interior, comprising: 
a) a first wall (Fig. 1);
b) a second wall opposing and partially sealed to the first wall to form a mouth for access to the interior (column 3 lines 28-31 and Fig. 1); and 
c) a closure mechanism for selectively sealing the opening, the closure mechanism including: 
	i) a first elongated groove profile (21 or 41) having two arms (27 or 47) which form a general U-shape to define an opening to a channel; and 
ii) a first elongated rib profile (20 or 40) opposing the first elongated groove profile, wherein a plurality of first segments (94 or 104) of the first elongated rib profile alternate with a plurality of second segments (96 or 106) of the first elongated rib profile to create structural discontinuities along a length thereof such that interlocking the first elongated rib and groove profiles creates an audible clocking sound along the entire length during closing (column 1 lines 32-55, column 3 lines 28-68, column 4 lines 1-68, column 5 lines 1-68, column 6 lines 1-68, column 7 lines 1-26, 63-68, column 8 lines 1-48, column 9 lines 1-4 and Fig. 1, 4, 7, 8, 10, 23, 24).
Dais fails to expressly teach the audible clicking sound being at least 50 dB on average and between 54 and 61 dB. Cisek teaches a closure mechanism for a reclosable bag comprising an elongated groove profile and an elongated rib profile, wherein the groove profiles form a first zipper such that when engaging the groove and rib profiles to close the zipper, an audible clicking sound is created. Cisek further teaches that (1) a desired audible effect can be achieved during opening or closure of the zipper by changing the occlusion and peel force along the length of the zipper (paragraph 6), (2) the tooth configuration of and spacing between the teeth of a deforming wheel may be varied as desired to produce a desired audible effect such as a soft clicking sound at the beginning of the bag and a louder clicking sound at the closing end of the bag (paragraph 61) and (3) distinctive and/or repeating audible patterns can be generated by selectively varying the tooth spacing and the tooth configuration (paragraph 61). 
Accordingly, Dais and Cisek teach that it is known to configure an elongated rib and/or groove profile with deformations that function to produce an audible sound when the closure profiles are engaged and Cisek further teaches that distinctive sounds, repeating sounds, loud sounds or soft sounds can be selectively produced by modifying and/or varying the pattern, configuration and/or spacing of the deformations (i.e., by altering the tooth configuration of and spacing between the teeth of a deforming wheel). As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dais by providing the first elongated rib profile with structural discontinuities that are selectively configured to create a desired audible clicking sound during closing with the first elongated groove profile, such as an audible clicking sound of at least 50 dB on average and between 54 and 61 dB, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Dais also fails to teach the closure mechanism including a second zipper inwardly spaced from the first elongated rib and groove profiles on the reclosable bag, wherein the second zipper comprises a second elongated groove profile and a second elongated rib profile and wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to the first elongated groove profile and the first elongated rib profile, respectively. Pawloski teaches that it is known and desirable in the prior art to provide a reclosable bag with a double zipper, wherein a second zipper is inwardly spaced apart from a first zipper, wherein the second zipper comprises a second elongated groove profile and a second elongated rib profile and wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to a first elongated groove profile and a first elongated rib profile of the first zipper (paragraphs 45-49 and FIG. 5, 5A). 
Accordingly, in order to form a more secure closure and to further prevent leakage, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bag of Dais by providing a second zipper inwardly spaced apart from the first zipper and comprising a second elongated groove profile and a second elongated rib profile, wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to the first elongated groove profile and the first elongated rib profile, as taught by Pawloski. 
Regarding claim 2, Dais as modified by Cisek and Pawloski teaches the pouch of claim 1 above, wherein interlocking the second groove profile and the second rib profile does not create an appreciable sound (Pawloski: paragraphs 45-49 and FIG. 5, 5A). The rib and groove profiles disclosed by Pawloski do not include structural discontinuities and thus, interlocking the second rib and groove profiles of the second zipper does not create an appreciable sound. 
Regarding claim 4, Dais as modified by Cisek and Pawloski teaches the pouch of claim 1 above, wherein the elongated rib profile defines a stem (22 or 42) extending from a base and wherein the stem is substantially unchanged between the first and second segments (Dais: Fig. 1, 4, 7, 8, 10).
Regarding claim 5, Dais as modified by Cisek and Pawloski teaches the pouch of claim 1 above, wherein a portion of the stem in at least one of the first and second segments includes an inwardly disposed notch at a distal end thereof (Dais: FIG. 2-4, 6, 7). 
Regarding claim 6, Dais as modified by Cisek and Pawloski teaches the pouch of claim 1 above, wherein one of the first and second segments does not include an inwardly disposed notch at a distal end thereof (Dais: Fig. 2-4, 6, 7). 
Regarding claim 7, Dais as modified by Cisek and Pawloski teaches the pouch of claim 1 above, wherein the elongated groove profile and the second elongated rib profile are affixed to the first wall and the elongated rib profile and the second elongated groove profile are affixed to the second wall (Pawloski: Fig. 5). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,974,118 in view of Cisek and Pawloski. 
Claim 1 of the patent includes the limitations of claims 1-5, 7-16 and 18 except for the closure mechanism being provided on a reclosable pouch having a first wall and a second wall to selectively seal an opening of the pouch, the audible clicking sound being at least 50 dB on average and between 54 and 61 dB, and a second zipper inwardly spaced from the first elongated rib and groove profiles on the reclosable bag, wherein the second zipper comprises a second elongated groove profile and a second elongated rib profile, wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to the first elongated groove profile and the first elongated rib profile, respectively, such that the second groove profile and the second rib profile do not create an appreciable sound and wherein the elongated groove profile and the second elongated rib profile are affixed to the first wall and the elongated rib profile and the second elongated groove profile are affixed to the second wall.
Regarding the closure mechanism being provided on a reclosable pouch, rib and groove profiles are well known in the prior art to be provided on pouches having first and second partially sealed walls in order to provide a closure means, as supported by the references of Cisek and Pawloski below and claim 1 of the patent (i.e., “a zipper for a reclosable bag”). Accordingly, it would have been well within the level of ordinary skill in the art to provide the claimed elongated rib and groove profiles on a reclosable pouch having first and second partially sealed walls. 
Regarding the audible clicking sound, Cisek teaches a closure mechanism for a reclosable bag comprising an elongated groove profile and an elongated rib profile, wherein the groove profiles form a first zipper such that when engaging the groove and rib profiles to close the zipper, an audible clicking sound is created. Cisek further teaches that (1) a desired audible effect can be achieved during opening or closure of the zipper by changing the occlusion and peel force along the length of the zipper (paragraph 6), (2) the tooth configuration of and spacing between the teeth of a deforming wheel may be varied as desired to produce a desired audible effect such as a soft clicking sound at the beginning of the bag and a louder clicking sound at the closing end of the bag (paragraph 61) and (3) distinctive and/or repeating audible patterns can be generated by selectively varying the tooth spacing and the tooth configuration (paragraph 61). 
Accordingly, Cisek teaches that it is known to configure an elongated rib and/or groove profile with deformations that function to produce an audible sound when the closure profiles are engaged and further teaches that distinctive sounds, repeating sounds, loud sounds or soft sounds can be selectively produced by modifying and/or varying the pattern, configuration and/or spacing of the deformations (i.e., by altering the tooth configuration of and spacing between the teeth of a deforming wheel). As such, it would have been well within the level of ordinary skill in the art to provide the first elongated rib profile with structural discontinuities that are selectively configured to create a desired audible clicking sound during closing with the first elongated groove profile, such as an audible clicking sound of at least 50 dB on average and between 54 and 61 dB, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding the second zipper, Pawloski teaches that it is known and desirable in the prior art to provide a reclosable bag with a double zipper, wherein a second zipper is inwardly spaced apart from a first zipper, wherein the second zipper comprises a second elongated groove profile and a second elongated rib profile, wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to a first elongated groove profile and a first elongated rib profile of the first zipper and wherein the first elongated groove profile and the second elongated rib profile are affixed to the first wall and the first elongated rib profile and the second elongated groove profile are affixed to the second wall (paragraphs 45-49 and FIG. 5). 
Accordingly, in order to form a more secure closure and to further prevent leakage, it would have been obvious to one having ordinary skill in the art to provide a second zipper inwardly spaced apart from the first zipper and comprising a second elongated groove profile and a second elongated rib profile, wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to the first elongated groove profile and the first elongated rib profile and wherein the elongated groove profile and the second elongated rib profile are affixed to the first wall and the elongated rib profile and the second elongated groove profile are affixed to the second wall, as taught by Pawloski. The rib and groove profiles disclosed by Pawloski do not include structural discontinuities and thus, interlocking the second rib and groove profiles of the second zipper does not create an appreciable sound.
Claims 1, 3, 4, 7-12, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-18 of U.S. Patent No. 9,914,563 in view of Pawloski. 
Claims 1-6 and 12-18 of the patent include the limitations of claims 1, 3, 4, 7-12, 14, 15 and 18 except for the closure mechanism being provided on a reclosable pouch having a first wall and a second wall to selectively seal an opening of the pouch and at least one of the second elongated groove profile and the second elongated rib profile being shaped differently compared to the first elongated groove profile and the first elongated rib profile. 
Regarding the closure mechanism being provided on a reclosable pouch, rib and groove profiles are well known in the prior art to be provided on pouches having first and second partially sealed walls in order to provide a closure means, as supported by the reference of Pawloski below and claims 1 and 12 of the patent (i.e., “a closure mechanism for a reclosable bag”). Accordingly, it would have been well within the level of ordinary skill in the art to provide the claimed elongated rib and groove profiles on a reclosable pouch having first and second partially sealed walls. 
Regarding the second zipper, Pawloski teaches that it is known and desirable in the prior art to provide a reclosable bag with a double zipper, wherein a second zipper is inwardly spaced apart from a first zipper, wherein the second zipper comprises a second elongated groove profile and a second elongated rib profile, wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to a first elongated groove profile and a first elongated rib profile of the first zipper so as to provide first and second zippers having different closure characteristics and wherein the first elongated groove profile and the second elongated rib profile are affixed to the first wall and the first elongated rib profile and the second elongated groove profile are affixed to the second wall (paragraphs 45-49 and FIG. 5). 
Accordingly, it would have been obvious to one having ordinary skill in the art to configure at least one of the second elongated groove profile and the second elongated rib profile to be shaped differently compared to the first elongated groove profile and the first elongated rib profile, as taught by Pawloski, so that the first and second zippers provide different closure characteristics. 
Claims 1, 3, 4, 7-12, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 10, 11 and 14-17 of U.S. Patent No. 9,327,875 in view of Pawloski. 
Claims 1, 2, 4, 8, 10, 11 and 14-17 of the patent include the limitations of claims 1, 3, 4, 7-12, 14, 15 and 18 except for at least one of the second elongated groove profile and the second elongated rib profile being shaped differently compared to the first elongated groove profile and the first elongated rib profile. 
Pawloski teaches that it is known and desirable in the prior art to provide a reclosable bag with a double zipper, wherein a second zipper is inwardly spaced apart from a first zipper, wherein the second zipper comprises a second elongated groove profile and a second elongated rib profile, wherein at least one of the second elongated groove profile and the second elongated rib profile is shaped differently as compared to a first elongated groove profile and a first elongated rib profile of the first zipper so as to provide first and second zippers having different closure characteristics and wherein the first elongated groove profile and the second elongated rib profile are affixed to the first wall and the first elongated rib profile and the second elongated groove profile are affixed to the second wall (paragraphs 45-49 and FIG. 5). 
Accordingly, it would have been obvious to one having ordinary skill in the art to configure at least one of the second elongated groove profile and the second elongated rib profile of the second zipper to be shaped differently compared to the first elongated groove profile and the first elongated rib profile of the first zipper, as taught by Pawloski, so that the first and second zippers provide different closure characteristics. 
Claims 1, 3, 4, 7-12, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 16, 18 and 19 of U.S. Patent No. 11,180,286.
Claims 1, 3, 7, 8, 16, 18 and 19 of the patent include the limitations of claims 1, 3, 4, 7-12, 14, 15 and 18. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related to the same closure mechanism for a reclosable pouch.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 16 and 19 of U.S. Patent No. 11,180,286 in view of Cisek. 
Claims 1, 7, 8, 16 and 19 of the patent include the limitations of claims 19 and 20 except for the longitudinally extending first, second, third and fourth zipper profiles being continuously extruded, the fourth zipper profile being intermittently deformed to form alternating first and second segments of second elongated rib profile, each of the first and second elongated groove profiles and the first and second elongated rib profiles being affixed to one of a first wall and a second wall so that the first elongated groove profile and the first elongated rib profile are on opposite walls and the second elongated groove profile and the second elongated rib profile are on opposite walls, and the first and second walls being joined along three sides.
Cisek teaches an analogous reclosable pouch having analogous zipper profiles, including a first zipper profile defining a first elongated groove profile, a second zipper profile defining a first elongated rib profile whereby the first second zipper profile is intermittently deformed to form alternating first and second segments of the first elongated rib profile, a third zipper profile defining a second elongated groove profile, and a fourth zipper profile defining a second elongated rib profile. Cisek further teaches that analogous reclosable pouches are known in the prior art to be formed by continuously extruding the zipper profiles, intermittently deforming both the second and fourth zipper profiles to form alternating first and second segments of the first and second elongated rib profiles, affixing the zipper profiles to one of a first and second wall, and joining the first and second walls along three sides (paragraphs 53-57 and FIG. 17, 20). 
Accordingly, one having ordinary skill in the art would have found it obvious to make the reclosable pouch accordingly to the method steps taught by Cisek such that the longitudinally extending first, second, third and fourth zipper profiles are continuously extruded, such that the second and fourth zipper profiles are intermittently deformed to form alternating first and second segments of the first and second elongated rib profiles, such that each of the first and second elongated groove profiles and the first and second elongated rib profiles are affixed to one of a first wall and a second wall so that the first elongated groove profile and the first elongated rib profile are on opposite walls and the second elongated groove profile and the second elongated rib profile are on opposite walls, and such that the first and second walls are joined along three sides, as it has been shown in the prior art to be a well known method for making a reclosable pouch having deformed zipper profiles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734         

/JES F PASCUA/           Primary Examiner, Art Unit 3734